Citation Nr: 0638028	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-22 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for heart disease, to 
include as secondary to diabetes mellitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to February 
1969.

With regard to the issue of entitlement to service connection 
for PTSD, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in May 2005, a statement of the case was issued in January 
2006, and a substantive appeal was received in March 2006.  

The veteran testified at a Board hearing in June 2006.  At 
the June 2006 hearing, the veteran submitted additional 
evidence to the Board and simultaneously executed a waiver of 
initial RO review of the new evidence.  This new evidence 
will therefore be considered in this decision.  38 C.F.R. 
§ 20.1304 (2006).

Additionally, the Board notes that the veteran's claim of 
entitlement to service connection for a heart condition has 
been adjudicated by the RO with consideration of two 
different secondary bases: as secondary to diabetes mellitus 
and/or as secondary to service-connected major depressive 
disorder.  However, at the June 2006 hearing the veteran 
clarified that his claim does not involve any contention that 
his heart condition is secondary to his service-connected 
depressive disorder nor does he contend that his heart 
condition is secondary to treatment of the depressive 
disorder.

In this case, the claim of entitlement to service connection 
for diabetes mellitus has been advanced primarily on the 
basis of exposure to Agent Orange during service off the 
shores of Vietnam.  Additionally, the claim of entitlement to 
service connection for a heart condition has been advanced 
primarily on the basis of the argument that the veteran 
suffers from a heart disability secondary to the diabetes 
mellitus.  These two issues are stayed pursuant to The Board 
Chairman's Memorandum 01-06-24 (September 21, 2006).  The 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Haas v. Nicholson, 20 Vet.App. 257 
(2006), that reversed a decision of the Board of Veterans' 
Appeals (Board) which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
The United States Department of Veterans Affairs (VA) 
disagrees with the Court's decision in Haas and is seeking to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.

The issue of entitlement to service connection for PTSD is 
not affected by the Haas stay discussed above, and is 
separately REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his June 2006 hearing, the veteran presented new evidence 
in the form of VA outpatient treatment records and 
simultaneously executed a waiver.  These records contain 
competent evidence indicating that the veteran may be 
currently diagnosed with PTSD.  These indications include a 
January 2006 psychiatrist's note stating that the veteran had 
a positive PTSD screen and was receiving treatment for PTSD 
related to combat.  A February 2006 medical record notes that 
the veteran has bipolar disorder and "probable PTSD."  A 
March 2006 record repeats the indication that the veteran had 
a positive "PTSD screening."  Prior to the submission of 
this new evidence, the record lacked any competent evidence 
indicating the veteran was diagnosed with PTSD.

The Board also notes that the veteran's hearing testimony 
identified three different possible stressors associated with 
his claim of service connection for PTSD.  The veteran 
explained that all three pertinent incidents occurred during 
his service aboard the ship "U.S. Providence, CLG-6, Comm, 
7th Fleet."  The veteran described an incident in which he 
witnessed his ship's gun crew open fire upon a threatening 
small wooden boat intervening in a rendezvous between the 
veteran's ship and another ship; the veteran estimated that 
this incident occurred in May, June, or July of "1967."  
Considering the dates of service indicated by the veteran's 
service records, it appears that the veteran probably 
intended to indicate May, June, or July of 1968 while trying 
to remember the details of this event.  The veteran also 
described being present aboard his ship during an exchange of 
gunfire with the enemy at the Tonkin Gulf in support of "The 
New Jersey"; the veteran estimated that this event occurred 
in December or January of his time in service, or soon after 
the New Jersey arrived to meet his ship at the Tonkin Gulf.  
Once again, the Board notes that considering the veteran's 
documented dates of service, it appears likely that the 
veteran intended to identify December 1968 to January 1969 as 
the estimated time of the incident in his testimony.  
Finally, the veteran described being upset and disturbed when 
he encountered a large number of human body bags in a freezer 
area of the ship where food was normally stored; the veteran 
indicated that this incident occurred during approximately 
the same time as the firefight he described in the Tonkin 
Gulf.

In light of the newly submitted materials, the Board finds 
that there is now competent evidence of record indicating a 
diagnosis of PTSD.  The Board further finds that the 
veteran's reported stressors have not been verified and an 
attempt must be made to verify the claimed stressors.  At 
least one of the veteran's alleged stressors may be capable 
of verification.  A request should be made to review the 
records for the veteran's ship during the months of May 
through July of 1968 to determine if there is any evidence of 
the described incident of encountering and firing upon a 
"sandpan" boat.  An attempt should be made to determine if 
and when the veteran's ship may have participated in an 
exchange of fire with the enemy at the Tonkin Gulf in support 
of the New Jersey.  A request should also be made to review 
the records for the veteran's ship during the months of 
December 1968 and January 1969 in consideration of verifying 
the Tonkin Gulf operation described, and the same timeframe 
of records should be considered in determining if there is 
any evidence to corroborate the described incident of 
encountering human bodies stored in the freezer area of the 
veteran's ship.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for PTSD.  If one or more of the 
veteran's stressors are confirmed or it is established that 
the veteran did engage in combat with the enemy, the RO 
should provide the veteran with a VA examination to provide a 
clear determination as to whether the veteran currently has 
PTSD and whether it is related to a verified in-service 
stressor.
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
and prepare a summary of the claimed 
stressor based on review of all pertinent 
documents and the veteran's statements 
regarding stressors.  This summary, all 
stressor statements, DD Forms 214 and the 
veteran's service personnel records, along 
with any other supporting documents, 
should be submitted to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), at 7701 Telegraph Road, Kingman 
Building, Room 2C08 Alexandria, VA 22315-
3802, for verification.  Ship records for 
the vessel the veteran served upon should 
be requested for the periods of May 
through July 1968 and December 1968 
through January 1969.  Any ship history 
for this period which would reflect being 
fired upon by the enemy should also be 
requested.  Any additional development 
recommended by that office should be 
accomplished.

2.  Following the above, the RO should 
make a specific determination with respect 
to whether the veteran engaged in combat, 
or was exposed to a verified stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.

3.  If, and only if, the RO determines 
that the veteran engaged in combat, or any 
stressor is verified, the veteran should 
be afforded a VA PTSD examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
necessary tests and studies should be 
accomplished.  The RO should inform the 
examiner of the verified stressor(s) (or 
if the veteran engaged in combat).  The 
examiner should specifically confirm or 
refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should clearly identify the claimed events 
that are considered stressors supporting 
the diagnosis.   

4.  Thereafter, the RO should review the 
claims file and determine if service 
connection is warranted for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided with a 
supplemental statement of the case.  After 
the veteran is afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


